Exhibit 10aaa-1 AMENDED AND RESTATED REVOLVING CREDIT NOTE B $25,000,000.00 November 10, 2007 FOR VALUE RECEIVED, the undersigned Rogers Corporation, a Massachusetts corporation, Rogers Technologies (Barbados) SRL, a corporation organized and existing under the laws of Barbados, Rogers (China) Investment Co., Ltd., a corporation organized and existing under the laws of the People's Republic of China, Rogers N.V., a corporation organized and existing under the laws of Belgium, and Rogers Technologies (Suzhou) Co.
